Case 4:21-cv-00631-SDJ-KPJ Document 8-11 Filed 09/10/21 Page 1 of 2 PageID #: 213




                       EXHIBIT 11
        Case 4:21-cv-00631-SDJ-KPJ Document 8-11 Filed 09/10/21 Page 2 of 2 PageID #: 214


Stephen Quezada

From: Michael <michaelsmoates@gmail.com>
Sent: Friday, August 27, 2021 10:19 AM
To: Stephen Quezada
Cc: Molina, Nancy
Subject: [EXTERNAL] Rule 11



Stephen,


You are hereby notified, pursuant to Rule 11 FRCP that I intend to set aside the judgement in our case and that I
intend to file a motion for sanctions.


You applied my signature to a document for which consent was not granted. Consent to file the document was
only granted should you get me a signed copy of the final agreement executed by the college.


Therefore, my signature is invalid and is a forgery. It was filed prior to me receiving the documents.


This notice gives you 21 days to take corrective action. I am also sending a copy via certified mail to your firm.




Michael Moa+es. MA. QMHP-T. RBT. CPI
Doctor of Education Student \ Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 \ mmoalesSS.email.fieldiiie.edn



"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B.
Johnson

"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved to
me they not the same"
